Citation Nr: 0315825	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.  He died in January 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
January 2000 of metastatic lung cancer.

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: nicotine 
dependence, evaluated as noncompensable; carcinoma of the 
lung with emphysema, secondary to nicotine dependence, 
evaluated as 100 percent disabling; a left thumb disability, 
evaluated as 20 percent disabling.  The total combined 
schedular rating was 100 percent, effective from October 29, 
1997.

3.  The appellant filed her claim for service connection for 
the cause of the veteran's death in February 2000.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is without legal merit.  38 U.S.C.A. §§ 
1103, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  VA's duty to notify and 
assist, however, do not apply to a claim if resolution of the 
claim is based on statutory interpretation, as in this case.  
As such, the VCAA has no application in this case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In July 1998 a new statute, 38 U.S.C.A. § 1103, was created.  
38 U.S.C.A. § 1103 states, in pertinent part, as follows: 
Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  This law 
applies to claims filed after June 9, 1998.

The VA regulation implementing 38 U.S.C.A. § 1103 provides 
that for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300.

The veteran's death certificate indicates that he died in 
January 2000 of metastatic lung cancer due to lung cancer.  
The veteran was first diagnosed with lung cancer in the 
1990s.  Medical opinions have linked the veteran's lung 
cancer to his use of tobacco products during service.

At the time of the veteran's death, service connection was in 
effect for the following disabilities: nicotine dependence, 
evaluated as noncompensable; carcinoma of the lung with 
emphysema, secondary to nicotine dependence, evaluated as 100 
percent disabling; a left thumb disability, evaluated as 20 
percent disabling.  The total combined schedular rating was 
100 percent, effective from October 29, 1997.

VA received the appellant's claim of entitlement to service 
connection for the cause of the veteran's death in February 
2000, which was after the effective date of the new law, 38 
U.S.C.A. § 1103.  In addition, the evidence of record does 
not show that the veteran's lung cancer can be service 
connected on some basis other than his use of tobacco 
products during service, and there is no diagnosis of lung 
cancer during the one-year presumptive period following the 
veteran's separation from active service in 1945.  Therefore, 
as 38 U.S.C.A. § 1103 is a clear prohibition against granting 
service connection for death due to the use of tobacco 
products in service, there is no legal basis for granting the 
benefit sought on appeal.

The Board notes that the appellant has at least implicitly 
argued that she should be awarded service connection for the 
cause of the veteran's death because his death was due to a 
disability already established as service connected.  
Because, however, the veteran's death was attributable to the 
veteran's use of tobacco products during service, this 
argument can not be used as a basis to grant the appellant's 
claim.  See Kane v. Principi, 17 Vet. App. 97, 101 (2003) 
(the plain language of 38 U.S.C.A. § 1103 expresses the 
Congressional intent to no longer award service connection 
for a veteran's death that results from a service connected 
disease that was "capable of being attributed" to the use 
of tobacco products during the veteran's service).

The Board observes that the veteran was granted service-
connection for nicotine dependence and lung cancer in October 
1997, a date prior to the effective date of 38 U.S.C.A. 
§ 1103.  A claim filed after June 9, 1998, however, can not 
be granted based on a veteran's disability which was 
determined, prior to June 9, 1998, to be service-connected 
based upon the veteran's use of tobacco products during 
service.  Kane, at 101.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

